IN RE: CARL J. NICHOLS, RELATOR






NO. 07-01-0276-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 13, 2001

______________________________



IN RE CARL J. NICHOLS,



Relator

_________________________________



ORIGINAL PROCEEDING

_______________________________



Before QUINN, REAVIS and JOHNSON, JJ.

Pending before the court is a “Motion for Filing” tendered by Carl J. Nichols (Nichols).  Though the motion is rather vague, it nevertheless appears that he requests us to order the Potter County district clerk to file his “Petition Initiating Judicial Review.”
(footnote: 1)  And, because he asks that we compel the district clerk to accept his petition, we deem the “Motion for Filing” a petition for a writ of mandamus and deny it.

An intermediate appellate court has jurisdiction to issue writs of mandamus against a district clerk only when necessary to enforce its jurisdiction over a pending appeal.  
In re Washington
, 7 S.W.3d 181,182 (Tex. App.--Houston [1st. Dist.] 1999, orig. proc.).  At bar, however, we have no pending appeal involving Nichols.  Nor would our directing the district clerk to file Nichols’ petition against the administration of the William P. Clements Unit serve to enforce our jurisdiction over any appeal pending before us.  Thus, we have no  jurisdiction to entertain Nichols’ request.

Accordingly, the request of Nichols for a writ of mandamus directing the Potter County district clerk to accept his “Petition Initiating Judicial Review” is denied.



Brian Quinn

    Justice







Do not publish.    

FOOTNOTES
1:Through the “Petition Initiating Judicial Review”, Nichols attempts to sue “William P. Clements, Administration, et. al.” for “refus[ing] to follow the laws of the State.”